                         UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Dennis A. Dolan,                                            Chapter          7

                   Debtor 1
                                                            Case No.         5:20−bk−03042−RNO


Social Security No.:
                              xxx−xx−2497
Employer's Tax I.D. No.:




                                             FINAL DECREE

The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

                                              John J Martin (Trustee)



is discharged as trustee of the estate of the above named debtor(s); and the chapter 7 case of the above named
debtor(s) is closed.


                                                           BY THE COURT
Dated: February 8, 2021                                    By the Court,




                                                           Honorable Robert N. Opel, II
                                                           United States Bankruptcy Judge
                                                           By: AutoDocketer, Deputy Clerk

fnldecac (05/18)




      Case 5:20-bk-03042-RNO Doc 16 Filed 02/08/21 Entered 02/08/21 22:00:08                               Desc
                           Final Decree (AutoClose) Page 1 of 1
